DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 02/25/2022 is accepted and entered.
Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to Applicant’s amendments, Lo is now cited to disclose the flexible cassette structure as claimed. Applicant’s arguments that combining Min with the flexible material of Jones would destroy the principle of operation of Min is moot, as Jones is no longer cited. Additionally, the combination of Min/Lo set forth below would not destroy the operation of Min as the entire cassette structure of Min will be replaced with the cassette structure of Lo. As such, the flow pathways existing between the cassette sides would remain open and would not be closed by the flexible diaphragm of Min, as the diaphragm will not be present.
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 1 is objected to because the language “and wherein first sheet and the second sheet are bonded to the at least one port member” should read “and wherein the first sheet and the second sheet are bonded to the at least one port member”.
Claim 18 is objected to because the language “wherein the introduction line wherein the first port” should read “wherein the first port”.
Claim Interpretation
Claim 4 recites the plurality of pump function ports are provided on the cassette main body. Claim 4 depends on Claim 2 which merely recites that the plurality of pump function portions are disposed adjacent a first edge of the cassette main body. However, since the preamble for the claims recites a “blood component sampling cassette”, not a blood component sampling system or other larger scale device, it is clear that the scope of Claim 2 is limited to the cassette itself and that the plurality of pump function portions in Claim 2 would be on the cassette main body and adjacent the first edge.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the positive pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pumps" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is also rejected based on its dependency on Claim 7.
Claim 20 recites the limitation "the second edge" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2002/0128583) in view of Lo et al (US 2007/0278155).
Regarding Claim 1, Min teaches a blood component sampling cassette (70, Figs. 2, 4, 5) comprising:
a cassette main body having a plurality of flow paths (Figs. 4 and 5, ¶ [0046-0047]), wherein the plurality of flow paths comprises:
an introduction line configured to introduce a blood of a blood donor (¶ [0067]; the cassette is attached to introduction line 74, Fig, 7, which connects to one of the ports of the cassette as seen in Figs. 4 and 5; the lumen of that port and the internal pathway is the introduction line as claimed);
a blood component transfer line (¶ [0069]; interior pathways within the cassette connect the separator chamber 68 with containers 60 and 62, and these interior pathways are the blood component transfer lines) configured to transfer to a sampling container (60, 62, Fig. 7) a blood component obtained by separating the blood (¶ [0069]; the blood components are transferred to separate containers for temporary storage); and 
a retransfusion line configured to transfer to the blood donor at least part of the blood component obtained by the separation (¶ [0072] separated blood can be retransfused back into the patient through cassette and a return line; the interior fluid pathways of the cassette that transfer separated fluid to the return line is the claimed retransfusion line); and
wherein the cassette main body (Figs. 4 and 5) is configured to connect to a plurality of tubes in communication with the plurality of flow paths (¶ [0063])
Min is silent whether the cassette main body comprises a first sheet comprising a first portion of the plurality of flow paths formed therein, the first portion of the plurality of flow paths extending from a planar surface of the first sheet; and a second sheet comprising a second portion of the plurality of flow paths formed therein, the second portion of the plurality of flow paths extending from a planar surface of the second sheet where, wherein the first sheet is overlaid with and bonded to the second sheet along the planar surface of the first sheet and the planar surface of the second sheet, and wherein the first portion of the plurality of flow paths align with the second portion of the plurality of flow paths forming the plurality of flow paths, and wherein the plurality of flow paths includes a port member disposed in at least one of the introduction line, the blood component transfer line, and the retransfusion line, wherein the port member is disposed between the first sheet and the second sheet, and wherein the first sheet and the second sheet are bonded to the port member, and wherein the first sheet and the second sheet are each formed of a flexible material that is compatible with autoclave sterilization, and wherein the tubes are configured to connect with the plurality of flow paths via the at least one port member.
Lo discloses a blood component sampling cassette (flexible sheeting cassette 10, Fig. 4) comprising:
a cassette main body (as shown in Fig. 4) having a plurality of flow paths (26a-d, Fig. 4), the cassette main body (Fig. 4) comprising:
	a first sheet (74a, Fig. 4) comprising a first portion of the plurality of flow paths (26a-d, Fig. 4) formed therein, the first portion of the plurality of flow paths extending from a planar surface of the first sheet (74a, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet); and
	a second sheet (74b, Fig. 4) comprising a second portion of the plurality of flow paths (26a-d, Fig. 4) formed therein, the second portion of the plurality of flow paths (26a-d, Fig. 4) extending from a planar surface of the second sheet (74b, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet), wherein the first sheet (74a, Fig. 4) is overlaid with and bonded to the second sheet (74b, Fig. 4; ¶ [0139, 0142, 0144]) along the planar surface of the first sheet (74a, Fig. 4) and the planar surface of the second sheet (74b, Fig. 4; the majority of the seals 72a-d are on the planar surface of the sheets), and wherein the first portion of the plurality of flow paths (26a-d, Fig. 4) align with the second portion of the plurality of flow paths (26a-d, Fig. 4) forming the plurality of flow paths (26a-d, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet and these portions would align to form the full flow path),
wherein the plurality of flow paths (26a-d, Fig. 4) comprises:
	at least one port member (connector body 80, Fig. 4) disposed in each flow path (26a-d, Fig. 4), wherein the at least one port member (80, Fig. 4) is disposed between the first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4), and wherein first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4) are bonded to the at least one port member (80, Fig. 4; ¶ [0142] indicates the sheets can be sealed to the body),
wherein the first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4) are each formed of a flexible material (¶ [0023-0024]) that is compatible with autoclave sterilization (¶ [0176] indicates the sheets can be made of PVC, which is compatible with autoclave sterilization as set forth in Applicant’s specification), and wherein the at least one port member (80, Fig. 4) connects a plurality of tubes (18a-c, 24, Figs. 1-3) with the plurality of flow paths (26a-d, Fig. 4). Flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cassette of Min to be made of flexible sheets with the flow pathways formed into the sheets and to include at least one port member disposed between the first sheet and the second sheet, as taught by Lo, as flexible sheet cassettes are known to be more economical and readily producible than rigid cassettes (as motivated by Lo ¶ [0023]).
Regarding Claims 2 and 4, Min is silent regarding a plurality of pump function portions disposed adjacent a first edge of the cassette main body, wherein a positive pressure is applied downstream from the plurality of pump function portions by driving pumps in contact with the plurality of pump function portions, and wherein at least one of the plurality of pump function portions provided on the cassette main body bulges in a normal state.
Lo teaches a cassette (10c, Figs. 3 and 4) having a plurality of pump function portions (30a-b, Figs. 3 and 5) disposed adjacent a first edge of the cassette main body (both pump function portions 30 are disposed adjacent the top edge of the cassette as viewed in Fig. 3 and part of the cassette as seen in Fig. 5), wherein positive pressure is applied downstream from the plurality of pump function portions by driving pumps in contact with the plurality of pump function portions (¶ [0149] indicates the rollers drive fluid from the inlet to the outlet, pushing fluid towards the outlet with positive pressure; therefore positive pressure is applied downstream from the pump function portions as the pumps work), and wherein at least one of the plurality of pump function portions (30a-b, Figs. 3 and 5) provided on the cassette main body bulges in a normal state (¶ [0149]; the flow paths are pressed by the rollers but otherwise are configured to not collapse or close during operation, therefore the pathways can be considered bulging in a normal state as shown in Fig. 5). This structure of peristaltic pump portions is beneficial for flexible cassettes as it does not require a circular race around the looped tubing; instead the race is flat and placed behind the second sheet of the cassette (¶ [0149]). This allows the cassette to be flexible in all areas, and flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023]).
Therefore, it would have been obvious to modify the cassette of Min/Lo to have a plurality of pump function portions adjacent a first edge of the cassette main body, where pumps apply a positive pressure downstream from the plurality of pump function portions as pumps press on the pump function portions, and where the pumps are configured to press an area of the plurality of flow paths of the cassette main body that bulges in a normal state, as taught by Lo. This allows the cassette to be flexible in all areas, without a circular race around the looping tubing in the pump function portions, and flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023, 0149]).
Regarding Claim 5, Min discloses a blood sampling circuit set (Fig. 2) comprising:
a blood component sampling cassette (70, Fig. 2) configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (device 12, Fig. 2);
a separating processing unit (combination of separator 20 and separation chamber 68, Fig. 2) connected to the blood component sampling cassette (70, Fig. 2) by a tube (69, Fig. 2), the separating processing unit (combination of separator 20 and separation chamber 68, Fig. 2) including a processing chamber (68, Fig. 2) configured to separate blood into a plurality of blood components by operating the blood component separating device (12, Fig. 2; ¶ [0045]; the separator 20 is part of the device and is operated to separate the blood); and
a bag (containers 56, 57, 58, 64, 66; ¶ [0042]) connected to the blood component sampling cassette (70, Fig. 2) by a tube (as seen in Fig. 2);
wherein the blood component sampling cassette (70, Fig. 2) comprises a cassette main body having a plurality of flow paths (Figs. 4 and 5, ¶ [0046-0047]), the cassette main body configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (12, Fig. 2),
wherein the plurality of flow paths comprises:
an introduction line configured to introduce a blood of a blood donor (¶ [0067]; the cassette is attached to introduction line 74, Fig, 7, which connects to one of the ports of the cassette as seen in Figs. 4 and 5; the lumen of that port and the internal pathway is the introduction line as claimed);
a blood component transfer line (¶ [0069]; interior pathways within the cassette connect the separator chamber 68 with containers 60 and 62, and these interior pathways are the blood component transfer lines) configured to transfer to a sampling container (60, 62, Fig. 7) a blood component obtained by separating the blood (¶ [0069]; the blood components are transferred to separate containers for temporary storage);
and a retransfusion line configured to transfer to the blood donor at least part of the blood component obtained by the separation (¶ [0072] separated blood can be retransfused back into the patient through cassette and a return line; the interior fluid pathways of the cassette that transfer separated fluid to the return line is the claimed retransfusion line).
	Min is silent whether the cassette main body comprises a first sheet comprising a first portion of the plurality of flow paths formed therein, the first portion of the plurality of flow paths extending from a planar surface of the first sheet; and a second sheet comprising a second portion of the plurality of flow paths formed therein, the second portion of the plurality of flow paths extending from a planar surface of the second where, wherein the first sheet is overlaid with and bonded to the second sheet along the planar surface of the first sheet and the planar surface of the second sheet, and wherein the first portion of the plurality of flow paths align with the second portion of the plurality of flow paths forming the plurality of flow paths, and wherein the plurality of flow paths includes a port member disposed in at least one of the introduction line, the blood component transfer line, and the retransfusion line, wherein the port member is disposed between the first sheet and the second sheet, and wherein the first sheet and the second sheet are bonded to the port member, and wherein the first sheet and the second sheet are each formed of a flexible material that is compatible with autoclave sterilization.
Lo teaches a blood component sampling cassette (flexible sheeting cassette 10, Fig. 4) comprising:
a cassette main body (as shown in Fig. 4) having a plurality of flow paths (26a-d, Fig. 4), the cassette main body (Fig. 4) comprising:
	a first sheet (74a, Fig. 4) comprising a first portion of the plurality of flow paths (26a-d, Fig. 4) formed therein, the first portion of the plurality of flow paths extending from a planar surface of the first sheet (74a, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet); and
	a second sheet (74b, Fig. 4) comprising a second portion of the plurality of flow paths (26a-d, Fig. 4) formed therein, the second portion of the plurality of flow paths (26a-d, Fig. 4) extending from a planar surface of the second sheet (74b, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet), wherein the first sheet (74a, Fig. 4) is overlaid with and bonded to the second sheet (74b, Fig. 4; ¶ [0139, 0142, 0144]) along the planar surface of the first sheet (74a, Fig. 4) and the planar surface of the second sheet (74b, Fig. 4; the majority of the seals 72a-d are on the planar surface of the sheets), and wherein the first portion of the plurality of flow paths (26a-d, Fig. 4) align with the second portion of the plurality of flow paths (26a-d, Fig. 4) forming the plurality of flow paths (26a-d, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet and these portions would align to form the full flow path),
wherein the plurality of flow paths (26a-d, Fig. 4) comprises:
	at least one port member (connector body 80, Fig. 4) disposed in each flow path (26a-d, Fig. 4), wherein the at least one port member (80, Fig. 4) is disposed between the first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4), and wherein first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4) are bonded to the at least one port member (80, Fig. 4; ¶ [0142] indicates the sheets can be sealed to the body),
wherein the first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4) are each formed of a flexible material (¶ [0023-0024]) that is compatible with autoclave sterilization (¶ [0176] indicates the sheets can be made of PVC, which is compatible with autoclave sterilization as set forth in Applicant’s specification). Flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023]).
	Therefore, it would have been obvious to modify the cassette of Min to be made of flexible sheets with the flow pathways formed into the sheets, and to include a port member disposed between the first sheet and the second sheet, as taught by Lo, as flexible sheet cassettes are known to be more economical and readily producible than rigid cassettes (as motivated by Lo ¶ [0023]).
Regarding Claim 6, Min discloses a blood component sampling system (Fig. 2) comprising:
a blood component separating device (separator 20, Fig. 2); and
a blood component sampling cassette (70, Fig. 2) configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (20, Fig. 2);
wherein the blood component sampling cassette (70, Fig. 2) comprises a cassette main body having a plurality of flow paths (Figs. 4 and 5, ¶ [0046-0047]), the cassette main body configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (separator 20, Fig. 2),
wherein the plurality of flow paths comprises an introduction line configured to introduce a blood of a blood donor (¶ [0067]; the cassette is attached to introduction line 74, Fig, 7, which connects to one of the ports of the cassette as seen in Figs. 4 and 5; the lumen of that port and the internal pathway is the introduction line as claimed), a blood component transfer line (¶ [0069]; interior pathways within the cassette connect the separator chamber 68 with containers 60 and 62, and these interior pathways are the blood component transfer lines) configured to transfer to a sampling container (60, 62, Fig. 7) a blood component obtained by separating the blood (¶ [0069]; the blood components are transferred to separate containers for temporary storage), and a retransfusion line configured to transfer to the blood donor at least part of the blood component obtained by the separation (¶ [0072] separated blood can be retransfused back into the patient through cassette and a return line; the interior fluid pathways of the cassette that transfer separated fluid to the return line is the claimed retransfusion line),
wherein the cassette main body (Figs. 4 and 5) is configured to connect to a plurality of tubes in communication with the plurality of flow paths (¶ [0063]), respectively.
Min is silent whether the cassette main body comprises a first sheet comprising a first portion of the plurality of flow paths formed therein, the first portion of the plurality of flow paths extending from a planar surface of the first sheet; and a second sheet comprising a second portion of the plurality of flow paths formed therein, the second portion of the plurality of flow paths extending from a planar surface of the second where, wherein the first sheet is overlaid with and bonded to the second sheet along the planar surface of the first sheet and the planar surface of the second sheet, and wherein the first portion of the plurality of flow paths align with the second portion of the plurality of flow paths forming the plurality of flow paths, and wherein the plurality of flow paths includes a port member disposed in at least one of the introduction line, the blood component transfer line, and the retransfusion line, wherein the port member is disposed between the first sheet and the second sheet, and wherein the first sheet and the second sheet are bonded to the port member, and wherein the first sheet and the second sheet are each formed of a flexible material that is compatible with autoclave sterilization, and wherein the tubes are configured to connect with the plurality of flow paths via the at least one port member.
Lo discloses a blood component sampling cassette (flexible sheeting cassette 10a-c, Figs. 1-4) comprising:
a cassette main body (as shown in Fig. 4) having a plurality of flow paths (26a-d, Fig. 4), the cassette main body (Fig. 4) comprising:
	a first sheet (74a, Fig. 4) comprising a first portion of the plurality of flow paths (26a-d, Fig. 4) formed therein, the first portion of the plurality of flow paths extending from a planar surface of the first sheet (74a, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet); and
	a second sheet (74b, Fig. 4) comprising a second portion of the plurality of flow paths (26a-d, Fig. 4) formed therein, the second portion of the plurality of flow paths (26a-d, Fig. 4) extending from a planar surface of the second sheet (74b, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet), wherein the first sheet (74a, Fig. 4) is overlaid with and bonded to the second sheet (74b, Fig. 4; ¶ [0139, 0142, 0144]) along the planar surface of the first sheet (74a, Fig. 4) and the planar surface of the second sheet (74b, Fig. 4; the majority of the seals 72a-d are on the planar surface of the sheets), and wherein the first portion of the plurality of flow paths (26a-d, Fig. 4) align with the second portion of the plurality of flow paths (26a-d, Fig. 4) forming the plurality of flow paths (26a-d, Fig. 4; ¶ [0143] indicates the flow paths are formed by thermo-forming a longitudinal semi-circular arc in one or both of the sheets forming the cassette; therefore, both the first and second sheet can have a portion of the flow paths extending from a planar surface of the sheet and these portions would align to form the full flow path),
wherein the plurality of flow paths (26a-d, Fig. 4) comprises:
	at least one port member (connector body 80, Fig. 4) disposed in each flow path (26a-d, Fig. 4), wherein the at least one port member (80, Fig. 4) is disposed between the first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4), and wherein first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4) are bonded to the at least one port member (80, Fig. 4; ¶ [0142] indicates the sheets can be sealed to the body),
wherein the first sheet (74a, Fig. 4) and the second sheet (74b, Fig. 4) are each formed of a flexible material (¶ [0023-0024]) that is compatible with autoclave sterilization (¶ [0176] indicates the sheets can be made of PVC, which is compatible with autoclave sterilization as set forth in Applicant’s specification), and wherein the at least one port member (80, Fig. 4) connects a plurality of tubes (18a-c, 24, Fig. 1) with the plurality of flow paths (26a-d, Fig. 4). Flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023]).
	Therefore, it would have been obvious to modify the cassette of Min to be made of flexible sheets with the flow pathways formed into the sheets and to include at least one port member disposed between the first sheet and the second sheet, as taught by Lo, as flexible sheet cassettes are known to be more economical and readily producible than rigid cassettes (as motivated by Lo ¶ [0023]).
Regarding Claims 7 and 9, Min is silent regarding a plurality of pump function portions disposed adjacent a first edge of the cassette main body, wherein the positive pressure is applied downstream from the plurality of pump function portions as the pumps press the plurality of pump function portions, and wherein the pumps are configured and disposed to press an area of the plurality of flow paths of the cassette main body, and wherein a portion of the cassette main body pressed by the pumps bulges in a normal state.
Lo teaches a cassette (10c, Figs. 3 and 4) having a plurality of pump function portions (30a-b, Figs. 3 and 5) disposed adjacent a first edge of the cassette main body (both pump function portions 30 are disposed adjacent the top edge of the cassette as viewed in Fig. 3 and part of the cassette as seen in Fig. 5), wherein positive pressure is applied downstream from the plurality of pump function portions as pumps press the plurality of pump function portions (¶ [0149] indicates the rollers drive fluid from the inlet to the outlet, pushing fluid towards the outlet with positive pressure; therefore positive pressure is applied downstream from the pump function portions as the pumps work), and wherein the pumps (pump actuator 90, Fig. 5) are configured and disposed to press an area of the plurality of flow paths of the cassette main body (the flow paths of the main body connect to the peristaltic pumping pathway 84 which is within the cassette, as seen in Figs. 3 and 5 and ¶ [0147], and ¶ [0149] indicates the rollers press the peristaltic pump pathways formed in the cassette), and wherein a portion of the cassette main body pressed by the pumps bulges in a normal state (¶ [0149]; the flow paths are pressed by the rollers but otherwise are configured to not collapse or close during operation, therefore the pathways can be considered bulging in a normal state as shown in Fig. 5). This structure of peristaltic pump portions is beneficial for flexible cassettes as it does not require a circular race around the looped tubing; instead the race is flat and placed behind the second sheet of the cassette (¶ [0149]). This allows the cassette to be flexible in all areas, and flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023]).
Therefore, it would have been obvious to modify the cassette of Min/Lo to have a plurality of pump function portions adjacent a first edge of the cassette main body, where pumps apply a positive pressure downstream from the plurality of pump function portions as pumps press on the pump function portions, and where the pumps are configured to press an area of the plurality of flow paths of the cassette main body that bulges in a normal state, as taught by Lo. This allows the cassette to be flexible in all areas, without a circular race around the looping tubing in the pump function portions, and flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023, 0149]).
Regarding Claim 14, Min/Lo teaches the claimed invention substantially as claimed as set forth above for Claim 1. 
Lo teaches the at least one port member (80, Fig. 4) extends from an area inside a periphery of the cassette main body to an area outside of the periphery of the cassette main body (as shown in Fig. 4, the connector body extends from inside the periphery of the cassette to outside the periphery).
Therefore, the combination of Min/Lo as set forth above for Claim 1 also teaches the at least one port member extending from an area inside a periphery of the cassette main body to an area outside of the periphery, as the cassette of Min has been modified to have the features of the cassette of Lo.
Regarding Claims 21 and 22, Min is silent whether pump function portions configured to cooperate with pumps of an apheresis machine/the blood component separating device are positioned at an inflow side of the plurality of flow paths of the cassette main body.
Lo teaches a cassette (10c, Figs. 3 and 4) having a plurality of pump function portions (30a-b, Figs. 3 and 5) configured to cooperate with pumps (¶ [0149] indicates the rollers drive fluid from the inlet to the outlet, pushing fluid towards the outlet with positive pressure; therefore positive pressure is applied downstream from the pump function portions as the pumps work), and wherein the plurality of pump function portions (30a-b, Figs. 3 and 5) are positioned at an inflow side of the plurality of flow paths of the cassette main body (30a is positioned at the inflow side of the supply flow paths and 30b is positioned at the from-patient connector which pulls blood from the patient and is therefore the inflow side).  This structure of peristaltic pump portions is beneficial for flexible cassettes as it does not require a circular race around the looped tubing; instead the race is flat and placed behind the second sheet of the cassette (¶ [0149]). This allows the cassette to be flexible in all areas, and flexible sheet cassettes are more economical and readily producible than other cassettes (¶ [0023]).
Therefore, it would have been obvious to modify the cassette of Min/Lo to have a plurality of pump function portions positioned at an inflow side of the plurality of flow paths of the cassette main body, as taught by Lo. The structure of the plurality of pump function portions allows the cassette to be flexible in all areas, and flexible sheet cassettes are more economical and readily producible than other cassettes (as motivated by Lo ¶ [0023]). Additionally, the pumps being located at the inflow side ensures adequate force to pull fluid into the cassette compared to the pumps being located at the outflow side further away from the source of fluid. In the combination of Min/Lo, the pumps will be pumps of the apheresis machine of Min and therefore the pump function portions will be configured to cooperate with pumps of an apheresis machine/blood component separating device.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2002/0128583) in view of Lo et al (US 2007/0278155) further in view of Bryant et al (US 6604908).
Regarding Claim 15, Min/Lo is silent whether the retransfusion line further comprises a filter disposed between a first port of the retransfusion line and a second port of the retransfusion line, wherein the filter is disposed between the first sheet and the second sheet within the periphery of the cassette main body, and wherein the first sheet and the second sheet are bonded to the filter.
Bryant teaches a pumping cartridge for delivering fluids to a patient, where the retransfusion line (combination of lines 959, 874, filter element 862, and subchamber 970, Fig. 11e; Col. 40 line 63 – Col. 41 line 32) further comprises a filter (862, Fig. 11e) disposed between a first port (inlet port 904, Fig. 11e) and a second port (occludable port 980, Fig. 11e) of the retransfusion line (combination of lines 959, 874, filter element 862, and subchamber 970, Fig. 11e; Col. 40 line 63 – Col. 41 line 32). The filter removes any clots or aggregates from the fluids before pumping them into the patient (Col. 39 lines 54 – 67).
Therefore, it would have been obvious to modify the cassette of Min/Lo to include a filter disposed between the first port and the second port of the retransfusion line, as taught by Bryant, to remove any clots or aggregates from the blood components before pumping them back into the patient (as motivated by Bryant Col. 39 lines 54-67). Due to the structure of Min/Lo, the combination of Min/Lo/Bryant will have the filter disposed between the first sheet and the second sheet within the periphery of the cassette main body. Lo additionally provides motivation to bond the first and second sheets to the filter as Lo teaches bonding the ports to the sheets (¶ [0142]), and one of ordinary skill in the art would find it obvious to also bond the filter to the sheets so that the filter does not move around within the cassette.
Regarding Claim 16, Min further discloses the introduction line, the blood component transfer line, and the retransfusion line are separate lines (¶ [0067, 0069, 0072], and as seen in Fig. 7; the lines would not be the same within the cassette as otherwise fluids would not be kept separate within the cassette).
Regarding Claim 17, Min/Lo/Bryant is silent whether the introduction line further comprises a balloon region disposed between a first port of the introduction line and a second port of the introduction line, wherein the balloon region comprises a volume disposed between the first sheet and the second sheet, and wherein the balloon region is moveable between an expanded and a contracted state.
Lo teaches a cassette (10a, Figs. 1 and 4) with an introduction line (from-patient pathway 60b and balance chamber outlet pathway 58b, Fig. 1) comprising a balloon region (balance chamber 50, Figs. 1, 6, and 7) disposed between a first port (62b, Fig. 1) of the introduction line (60b and 58b, Fig. 1) and a second port (valve 28k, Fig. 1) of the introduction line (60b and 58b, Fig. 1), and wherein the balloon region (50, Figs. 1, 6, and 7) comprises a volume (space in compartment 54a, Fig. 7) disposed between the first sheet (74a, Fig. 7) and the second sheet (74b, Fig. 7), and wherein the balloon region (50, Figs. 1, 6, and 7) is moveable between an expanded and a contracted state (¶ [0157]; sheet 74b is pushed against sheet 74a, therefore moving the balloon region between an expanded and contracted state). This structure allows fluid to enter and exit the chamber as needed, and also allows air to leave the system if detected within the fluid (¶ [0105, 0157]).
Therefore, it would have been obvious to modify the cassette of Min/Lo/Bryant to include a balloon region between a first and second port of the introduction line, wherein the balloon region comprises a volume disposed between the first sheet and the second sheet, and wherein the balloon region is moveable between an expanded and a contracted state, as taught by Lo. This structure allows fluid to enter and exit the chamber as needed while also ensuring any air detected within the system is forced out of the system (as motivated by Lo ¶ [0105, 0157]).
Regarding Claim 18, Min/Lo/Bryant is silent whether the first port of the introduction line and the second port of the introduction line are disposed along a first edge of the cassette main body.
Lo teaches a cassette (10a, Figs. 1 and 4) with a first port (62b, Fig. 1) of the introduction line (60b and 58b, Fig. 1) and a second port (28k, Fig. 1) of the introduction line (60b and 58b, Fig. 1) that are both disposed along a first edge of the cassette main body (port 62b is shown to go through an edge of the cassette which can be considered the first edge, and the valve 28k is shown to be along the edge as it is next to and near the same edge). This structure ensures fluid does not have to go far to be purged of any air detected within the system, which occurs in the balloon region between the first and second ports (¶ [0105]), preventing issues downstream in the cassette.
Therefore, it would have been obvious to modify the cassette of Min/Lo/Bryant to have the first and second ports of the introduction line be disposed along a first edge of the cassette main body. This ensures that fluid does not have to go far to be purged of any air detected within the system, which occurs in the balloon region between the first and second ports, preventing issues downstream in the cassette that could arise due to the presence of air (as motivated by Lo ¶ [0105]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2002/0128583) in view of Lo et al (US 2007/0278155) further in view of Bryant et al (US 6604908) further in view of O’Hara et al (US 2005/0049539).
Regarding Claims 19 and 20, Min/Lo/Bryant is silent whether the first port of the retransfusion line is disposed on the first edge of the cassette main body, wherein the second port of the retransfusion line is disposed on a second edge of the cassette main body, wherein the second edge is disposed opposite the first edge, and wherein the retransfusion line extends from the first port to the second port; and wherein the blood component transfer line extends from the first edge of the cassette main body to the second edge of the cassette main body.
O'Hara teaches an extracorporeal blood circuit cassette, thus being in the same field of endeavor, where the first port of the retransfusion line is disposed on a first edge of the cassette main body and the second port of the retransfusion line is disposed on a second edge of the cassette main body, wherein the second edge is disposed opposite the first edge, and wherein the retransfusion line extends from the first port to the second port (¶ [0117, 0119], Fig. 4; tube 1108 returns separated blood to the cassette and tube 1114 returns the separated blood products to the patient; where tubes 1108 and 1114 connect to the cassette are the first and second ports, respectively, and they are on opposite edges of the cassette with the top edge being the first edge and the bottom edge being the second edge; the retransfusion line itself is the tubing inside the cassette between 1108 and 1114); and wherein the blood component transfer line extends from the first edge of the cassette main body to the second edge of the cassette main body (¶ [0117], Fig. 4; tube 1107 brings separated blood back to the cassette and tube 1117 transfers some of the blood to the irradiation chamber to be treated; the blood component transfer line extends from the first/top edge of the cassette to the second/bottom edge of the cassette). This structure of ports on opposite sides of the cassette allows various components of the extracorporeal circulation system to be located above and below the cassette while reducing the amount of tubing necessary to connect those components. As shown in Fig. 17, the centrifuge is located behind the centrifuge chamber door (2103, Fig. 17) while the photoactivation chamber is behind the photoactivation door (751, Fig. 17), and the structure of the cassette allows tubing to run directly to either component without having to extend around the cassette.
Therefore, it would have been obvious to modify the cassette of Min/Lo/Bryant to have the retransfusion line have two ports on opposite edges, where the retransfusion line extends from the first port to the second port, and to have the blood component transfer line extend between the same opposite edges, to allow the system to use less tubing to connect various components to the cassette.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781